              Case 2:21-mj-00490-SKV Document 8 Filed 09/03/21 Page 1 of 3




01

02

03

04

05

06                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
07                                      AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )             CASE NO. MJ 21-490
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )             DETENTION ORDER
11     ROBERT KYE ARTZ,                   )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14
     Offenses charged:
15
        1. Conspiracy to distribute heroin, methamphetamine and fentanyl.
16
     Date of Detention Hearing:    September 2, 2021.
17
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. §3142(f) and
18
     based upon the factual findings and statement of reasons for detention hereafter set forth, finds
19
     that no condition or combination of conditions which defendant can meet will reasonably assure
20
     the appearance of defendant as required and the safety of other persons and the community.
21

22



     DETENTION ORDER
     PAGE -1
             Case 2:21-mj-00490-SKV Document 8 Filed 09/03/21 Page 2 of 3




01         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

02         1.      Defendant has been charged with a drug offense, the maximum penalty of which

03 is in excess of ten years. There is therefore a rebuttable presumption against defendant as to

04 both dangerousness and flight risk, under 18 U.S.C. § 3142(e).

05         2.      Defendant poses a risk of flight based on his repeated absconding from prior

06 court supervision, current warrant for escape from DOC custody, and 27 warrants for failures

07 to appear. Defendant is a danger to the community based on his extensive criminal history

08 including prior drug convictions, and the nature of the alleged offense. Defendant was not

09 interviewed and does not contest detention at this time.

10         3.      There does not appear to be any condition or combination of conditions that will

11 reasonably assure the defendant’s appearance at future Court hearings while addressing the

12 danger to other persons or the community.

13 It is therefore ORDERED:

14 1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

15      General for confinement in a correction facility separate, to the extent practicable, from

16      persons awaiting or serving sentences or being held in custody pending appeal;

17 2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;

18 3. On order of the United States or on request of an attorney for the Government, the person

19      in charge of the corrections facility in which defendant is confined shall deliver the

20      defendant to a United States Marshal for the purpose of an appearance in connection with a

21      court proceeding; and

22 4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for



     DETENTION ORDER
     PAGE -2
            Case 2:21-mj-00490-SKV Document 8 Filed 09/03/21 Page 3 of 3




01     the defendant, to the United States Marshal, and to the United State Probation Services

02     Officer.

03        DATED this 3rd day of September, 2021.

04

05                                                   A
06                                                   S. KATE VAUGHAN
                                                     United States Magistrate Judge
07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
